Citation Nr: 1800787	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  12-03 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD), to include unspecified depressive disorder.

2. Entitlement to an effective date earlier than January 2, 2015 for the award of service connection for diabetes mellitus, type II (diabetes mellitus).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to September 1969.

These matters come before the Board of Veterans' Appeals (Board) from a December 2009 and September 2017 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge in September 2012 related to the issue of entitlement to service connection for a psychiatric disorder other than PTSD. A transcript of the hearing was prepared and associated with the claims file.

The Board remanded the matter of service connection for a psychiatric disorder other than PTSD in March 2015 and July 2017 for additional development. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

A Supplemental Statement of the Case (SSOC), issued by the RO in September 2017, continued to deny service connection a psychiatric disorder other than PTSD. Additionally, a September 2017 Statement of the Case (SOC) denied an earlier effective date for the Veteran's service-connected diabetes mellitus.



FINDINGS OF FACT

1. The Veteran's unspecified depressive disorder is not shown to have had its onset in service and is not otherwise related to service.

2. A formal claim for service connection for diabetes mellitus was received on December 3, 2008.

3. In a December 2009 rating decision, service connection for diabetes mellitus was denied. The Veteran was notified of this decision in December 2009, including his right to appeal.

4. The Veteran filed a notice of disagreement with the December 2009 rating decision denying service connection for diabetes mellitus in November 2010. A statement of the case was issued in January 2012, and the Veteran submitted a VA Form 9, Appeal to the Board, in February 2012, but did not address the claim for service connection for diabetes mellitus.

5. At an RO hearing in March 2012, the Hearing Officer specifically asked the Veteran to clarify the issues he wanted to appeal, and the Veteran confirmed he was not continuing the appeal in connection with the claim for service connection for diabetes mellitus.

6. No formal or informal application to reopen service connection for diabetes mellitus was received prior to January 2, 2015.


CONCLUSIONS OF LAW

1. The Veteran's unspecified depressive disorder was not incurred in or aggravated by service. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The December 2009 rating decision denying entitlement to service connection for diabetes mellitus became final. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2017).

3. The criteria for an effective date earlier than January 2, 2015 for service connection for diabetes mellitus have not been met. 38 U.S.C. §§ 5101, 5107, 5110, 7105 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). 

Additionally, the Board finds there has been substantial compliance with its July 2017 remand directives. In July 2017, an addendum opinion was provided by the examiner who conducted the Veteran's June 2015 VA psychiatric examination. A September 2017 SSOC continued to deny entitlement to service connection for a psychiatric disorder other than PTSD.

Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand, and no further remand is necessary. Stegall, 11 Vet. App. at 268. Therefore, the Board will proceed to review and decide the claim based on the evidence of record.


II. Service Connection - Psychiatric Disability 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran. Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record. See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34. A lay person is competent to report to the onset and continuity of his symptomatology. Id. at 438. Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a lay person, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person. See Kahana, 24 Vet. App. at 433, n. 4.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013). In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence. Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

The Veteran was diagnosed at a June 2015 VA examination with an unspecified depressive disorder, meeting the first criteria for service connection, which is evidence of a current disability.

However, the Veteran's service treatment records do not indicate any complaints of or treatment for any psychiatric disability while in service. At his exit examination in July 1969, the Veteran reported some current and past medical issues but did not note any psychiatric or mental health symptoms. 

The "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level fitness) to 4 (medical condition or physical defect is below the level of medical fitness required for retention in military service). The "P" stands for "physical capacity or stamina," the "U" stands for "upper extremities," the "L" stand for "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stand for "psychiatric condition." Odiorne v. Principi, 3 Vet. App. 456, 457 (1992). The exit examination reported a PULHES score of "1" for psychiatric conditions, further supporting the contention that the Veteran's mental health was normal at the time of discharge from service.

Additionally, in an addendum opinion to the June 2015 VA examination, provided in July 2017, the VA examiner opined that the Veteran's currently diagnosed unspecified depressive disorder was less likely than not related to the Veteran's service. The examiner based this opinion on the length of time, approximately 39 years, between the Veteran's first complaints of depression in 2008 and his discharge from service in September 1969. The examiner noted that the Veteran reported many current social stressors at the time of his diagnosis in 2008, including losing his retirement savings, fear of losing his business, and other family concerns, which were unrelated to his service and stated that these stressors were the more likely cause of the Veteran's depression.  She added that the treatment notes consistently indicated that the Veteran's mental health complaints were in the setting of his current psychosocial stressors. 

The Board acknowledges the Veteran's testimony at his March 2012 RO hearing and his September 2012 Board hearing. At these hearings, the Veteran testified that he did not have a mental health disability prior to service, and his symptoms have been continuous since returning from the Vietnam War. The Veteran also testified that he did not seek mental health treatment earlier because he was unaware that he could seek treatment from VA for mental health. The Board also acknowledges the statement submitted by the Veteran's spouse in August 2010, in which she reports that the Veteran became more aggressive and hypervigilant after his return from Vietnam. However, the Board finds the Veteran's service treatment records to be more probative of the state of his psychiatric disability as they were reported at the time of service, rather than based on the Veteran's recall of his symptoms approximately 39 years after discharge. 

While the Veteran and his wife contend that the Veteran's psychiatric disorder is related to service. The Board accords more probative value to the June 2015 examiner's opinion along with the July 2017 addendum, as the VA examiner provided a rationale that took into account the evidence of record and explained why she found that there was no relationship between the post service psychiatric disorder and service. 

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence on any aforementioned theory of entitlement. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Thus, the claim must be denied.

III. Earlier Effective Date - Diabetes Mellitus  

The Veteran contends that he is entitled to an earlier effective date for the grant of service connection for diabetes mellitus.

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application therefor.  38 U.S.C. § 5110(a).  The statutory provision is implemented by regulation, which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

The Veteran initially filed a formal claim for service connection for diabetes mellitus, and other disabilities, in December 2008. In December 2009, the RO denied service connection for diabetes mellitus (and other disabilities). The Veteran was notified of this determination that same month, along with his appeal rights. The Veteran filed a notice of disagreement with the RO's December 2009 rating decision denying service connection to diabetes mellitus, and other issues, in November 2010. The RO issued an statement of the case in January 2012. 

In February 2012, the Veteran filed a VA Form 9, indicating his intent to perfect the appeal. On the VA Form 9, the Veteran checked the box indicating his intent to "appeal all of the issues listed on the statement of the case." However, under section 10, which states, "Here is why I think that VA decided my case incorrectly," the Veteran wrote, "Main issues that I feel service connection is warranted," and listed seven issues, which did not include diabetes mellitus. 

At a subsequent RO hearing in March 2012, the Hearing Officer specifically asked the Veteran to clarify the issues he intended to appeal. The transcript reads as follows: 
	
	Hearing Officer: 	. . . I want to clarify three of these issues with 
you, sir, if I could.  Because, the three issues . . . the additional three issues, included on the Statement of the Case were, determinant of: service connection for diabetes mellitus, secondary to Agent Orange exposure . . .

But, on your VA Form 9, you didn't include those three. Is it your intent, then to continue the appeal with respect to those three issues?     . . . one of the boxes you can check on the [VA] Form 9 is "I have read the Statement of the Case, and I'm only appealing these issues." But you didn't check that . . .
	
      Veteran: 		Right.

Hearing Officer: 	. . . so, I just wanted to make it clear whether or not you wanted to appeal those three issues; diabetes mellitus; hypertension; elevated cholesterol?

      Veteran: 		No.
      
      Hearing Officer:	You do not?
      
      Veteran: 		No.
      
As indicated in the above excerpt from the March 2012 RO hearing, the Veteran was provided the opportunity to clarify his intent to continue his appeal on the issue of entitlement to service connection for diabetes mellitus, and the Veteran clearly indicated to the Hearing Officer that he did not want to continue his appeal. Additionally, the Board finds no new and material evidence was submitted with respect to the Veteran's diabetes mellitus claim within the applicable one-year period. See 38 C.F.R. § 3.156(b); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  Nor have additional service records been received since the December 2012 rating decision; therefore, 38 C.F.R. § 3.156(c) does not apply. As such, the December 2009 rating decision, which denied service connection for diabetes mellitus, became final. See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244, 246-50 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); Flash v. Brown, 8 Vet. App. 332 (1995).

Once a rating decision is final, only a request for a revision premised on clear and unmistakable error could result in the assignment of an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006); see also Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("absent a showing of clear and unmistakable error, [the Veteran] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date."); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("when a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen."); Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005).

In this case, there simply is no legal authority for the Board to assign an earlier effective date, as the RO has already assigned the earliest possible effective date for the award of service connection.  As discussed above, the December 2009 rating decision is final, and, as such, it is no longer the appropriate point from which to determine the effective date of an award.  See 38 C.F.R. § 3.400; Rudd, 20 Vet. App. at 296.  Indeed, in Sears v. Principi, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003). As the Federal Circuit explained, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  Id. at 248.  

After review of the record, the Board finds that there was no communication received after the December 2009 rating decision became final and prior to January 2, 2015, that established an informal or formal application to reopen the previously denied claim of service connection for diabetes mellitus.  On January 2, 2015, the Veteran filed an informal claim to reopen service connection for diabetes mellitus.  A formal claim was filed on May 12, 2015. Service connection for diabetes mellitus was awarded from May 12, 2015 in a June 2015 rating decision. The Veteran appealed the effective date for the grant of service connection for diabetes mellitus, and in a September 2017 rating decision, the RO found clear and unmistakable error and granted an earlier effective date of January 2, 2015.  

Although entitlement to the benefit may have arisen earlier than January 2, 2015, the request to reopen the claim for service connection for diabetes mellitus was not received until January 2, 2015.  The statute provides that the effective date of an award of compensation based on a claim reopened after final disallowance shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application therefor.  38 U.S.C. § 5110(a). Because the application to reopen the claim for service connection for diabetes mellitus was not received until January 2, 2015, and the effective date can be no earlier than the claim to reopen, an earlier effective date for the grant of service connection for diabetes mellitus is legally precluded.  

Furthermore, to the extent that the Veteran complained of, or was treated for, diabetes mellitus prior to the effective date assigned, the Board notes that the date of a VA treatment record does not constitute an informal claim when service connection has not yet been established.  See 38 C.F.R. § 3.157; Lalonde v. West, 12 Vet. App. 377 (1999).  

In cases such as this, where the law is dispositive and the case turns on undisputed facts regarding a prior final decision and the date of receipt of a claim to reopen, the appeal should be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).






	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a psychiatric disorder other than PTSD, to include unspecified depressive disorder, is denied.

Entitlement to an effective date earlier than January 2, 2015 for the award of service connection for diabetes mellitus is denied.




____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


